Citation Nr: 1548560	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-10 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel





INTRODUCTION

The Veteran had active duty service from February 1979 to July 1993.

This appeal to the Board of Veterans Appeals (Board) arises from a January 2013 rating decision in which the RO, inter alia, granted service connection for irritable colon syndrome, specified as constipation and assigned an initial 10 percent disability rating effective May 30, 2012.  In March 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2014.  

As the Veteran disagreed with the initial rating assigned following the grant of service connection for IBS award, the Board has characterized this issue in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that, after the issuance of the February 2014 SOC, additional evidenced was added to the record to include a March 2015 VA mental disorders Disability Benefit Questionnaire (DBQ) report and a March 2015 hearing loss DBQ report.  The Veteran has not waived initial agency of jurisdiction (AOJ) consideration of this evidence.  However, such a waiver is not necessary as such documents are not relevant to the claim decided herein.  See 38 C.F.R. § 20.1304 (2015).

As a final preliminary matter, the Board notes that this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) a paperless electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals that other than VA treatment records, the documents are either duplicative of those contained in the VBMS paperless file or irrelevant to the issue on appeal.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the May 30, 2012 effective date of the award of service connection, the Veteran's IBS has been manifested as moderate, intermittent diarrhea, constipation, gas, and abdominal pain, but without severe diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.

3.  The schedular criteria are adequate to evaluate the disability under consideration at all pertinent points, and no claim of unemployability due to IBS has been raised.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for IBS are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

As for the claim on appeal for a higher rating, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A.   § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, an August 2012 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for service connection for IBS on a direct basis.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2013 rating decision reflects the AOJ's initial adjudication of this claim for service connection after the issuance of the August 2012 letter.

After the award of service connection and the filing of the Veteran's disagreement with the initial ratings assigned, the February 2014 SOC set forth the criteria for a higher rating for IBS (the timing and form of which suffices, in part, for Dingess/Hartman).  Although the record includes no notice letter specific to the claim for higher rating herein decided, no such letter was required on the downstream issue of entitlement to a higher initial rating.  See 38 U.S.C.A.              § 5103A;VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Moreover, in any event, and on these facts, the omission of such a letter is not shown to prejudice the Veteran.  As noted, in addition to the notice provided in the February 2014 SOC, pertinent, pre-rating notice was provided in connection with what was then a claim for service connection.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, private treatment records, and a report of VA examination.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative.  The Board finds that no further action with respect to this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on this claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran contends that his IBS is more severe than the current 10 percent rating indicates.  Specifically, he contends that he suffers from constipation and diarrhea and has constant problems with abdominal pain, warranting a higher rating.  In the Veteran's VA Form 9, he claimed that he suffered from constipation beginning the second week of boot camp in 1979 and that he continued to suffer from constipation and diarrhea to the present.  The Veteran alleged that the polyethylene glycol, which he was prescribed, worked after 24 hours, which he stated left him "with diarrhea for at least 2 days."  The Veteran stated "I have to plan my movements acording [sic] to where the bathrooms are it affect [sic] my ability to do everything.  The cramps are very painful."  The Veteran alleged that "having constipation leaves you listless and bloated.  You can't exercise, you just want to lie around until the laxative works."  

Historically, in January 2013, the RO granted service connection for IBS and assigned a 10 percent disability rating effective May 30, 2012.  In March 2013, the Veteran filed a NOD with the initial rating and requested a higher initial rating that culminated in the matter on appeal.  

The voluminous post-service treatment records indicated on numerous occasions that the Veteran denied stomach or intestinal trouble and repeatedly denied pain, diarrhea or constipation.  There was a diagnosis of diverticulitis in June and December of 2009, however no symptoms or details were listed and there were no further references to diverticulitis throughout the treatment notes.  In addition, it appears from the treatment notes that the Veteran's symptoms were controlled by medication and a diet high in fiber and water.

VA treatment notes dated from June 2009 through January 2013 also reflect several references to the Veteran's gastrointestinal track and abdomen.  The Veteran repeatedly reported no medical complaints or pain.  The treatment notes repeatedly reported that the Veteran's abdomen was soft, not tender, not distended, no hepatomegaly, no splenomegaly, and that there were positive bowel sounds.  The treatment notes also reflect that the Veteran repeatedly denied abdominal pain, diarrhea and constipation.  The Veteran often reported a desire to return to work and that he was doing well.  The Veteran often reported that he would go for walks to White Plains, to walk around and shop, and that he enjoyed going to the movies.  The notes reported that the Veteran attended a recreation/sports gym and was provided the opportunity to use aerobic and weight machines.  The treatment notes related that the Veteran was prescribed polyethylene glycol, to help with his constipation, but that it was prescribed to be taken as needed not on a daily basis.  

An April 2012 VA treatment note reflects that the Veteran reported constipation and an excess of gas.  The Veteran reported that he consumed five ounces of prune juice daily and that he had "just started drinking water at home" and including fiber in his diet.  The Veteran reported that while he was suffering from constipation, he did not have any diarrhea.  The VA physician told the Veteran to increase his consumption of water and fiber and that he should try Miralax, as a laxative. 

A May 2012 VA treatment note reflects that the Veteran reported that his gas and constipation had resolved.  The Veteran indicated that he was doing well and that he took his polyethylene glycol as needed to help with his constipation.  The Veteran reported that he had no constipation and no diarrhea. 

VA treatment notes dated from August 2013 through February 2014 made several references to the Veteran's gastrointestinal track and abdomen.  The notes reflected that while constipation was listed as an active medical problem, the Veteran repeatedly denied diarrhea and constipation.  There appeared to be no reports of abdominal pain.  The Veteran's abdomen was noted to be soft, not tender, not distended, no hepatosplenomegaly, and there were positive bowel sounds.  

The report of a December 2012 VA examination reflects the Veteran's complaints of abdominal symptoms which began in August 1979.  The examiner reported that the Veteran stated he got constipation "intermittently and takes polyethylene glycol."  The Veteran reported that he would suffer from constipation and was sometimes unable to have a bowel movement for three to four days.  He reported that he would take a laxative if he was unable to have a bowel movement.  He reported that he had seven or more episodes of exacerbation and/or attacks of his intestinal condition within the 12 months preceding the examination.  The examiner noted that the Veteran did not suffer from any malnutrition or other serious complications as a result of his intestinal condition and that the condition did not impact his ability to work.  

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection-which is analogous to this situation-evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  In this case, the following analysis is undertaken with consideration of whether a higher initial rating, or staged rating, is warranted.

The RO assigned the rating for the Veteran's IBS under Diagnostic Code 7319.  See 38 C.F.R. § 4.114.0

Under the Diagnostic Code, a 10 percent rating is assigned for irritable colon syndrome (spastic colitis, mucous colitis, etc.) due to moderate symptoms; frequent episodes of bowel disturbance with abdominal distress.  Id. 

A 30 percent rating is assigned for irritable colon syndrome (spastic colitis, mucous colitis, etc.) where symptoms are severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

Considering the pertinent evidence in light of the above, the Board finds that an initial rating greater than 10 percent rating for IBS, is not warranted.

The pertinent evidence includes contemporaneous VA and private treatment records and a VA examination report.  This evidence establishes that, the Veteran has experienced such symptoms as diarrhea, constipation, and occasional gas.  Collectively, these symptoms have resulted in moderate symptoms which appear to be controlled by medications, the level of impairment contemplated by the 10 percent rating.

With respect to whether the Veteran's IBS warrants the maximum 30 percent disability rating at any time pertinent to this appeal, the Board observes that the evidence does not demonstrate symptomatology which is more suggestive of severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114.  In this regard, none of the contemporaneous records or examination report reflects such symptoms as being severe with more or less constant abdominal distress.  The Veteran reported to the December 2012 examiner, that his constipation was "intermittent" and that he takes polyethylene glycol to alleviate the constipation.  The Veteran reported that an attack could consist of his inability to have a bowel movement for three to four days, however the attacks were intermittent and that he would take "a laxative if [he had] problems with bowel movements."  The examiner noted that the Veteran did not suffer from any malnutrition or other serious complications as a result of his intestinal condition.  The voluminous clinical records,-contained several notes in regards to the Veteran's gastrointestinal health and the treatment notes reported the Veteran's denial of abdominal pain, diarrhea and constipation.  The treatment records also repeatedly noted that the Veteran's abdomen was soft, not tender, not distended, nor was there pain upon palpitation.  

Although the Veteran reported in his NOD and his substantive appeal that his symptoms were far worse than was indicated by the RO's initial rating, the years of extensive clinical records associated with the claims file do not support his contentions.  The Veteran alleged that he suffered from constipation and diarrhea and had constant problems with abdominal pain.  The Veteran contended that he would have an attack of diarrhea for two days after relieving his constipation with laxatives.  The Veteran indicated that he would have to plan his movements around where he could find bathrooms and that his intestinal condition affected everything he did.  However, the clinical notes repeatedly made reference to the Veteran's desire to return to work, along with his attempts at getting into shape by exercising at a recreation/sports gym as well as his enjoyment of walking and attending movies.  The notes also reflected that his condition was treated and maintained with laxatives and a diet high in fiber and water.  Despite the Veteran's contentions and reports, the clinical records are full of notations where the Veteran denies diarrhea, constipation, and abdominal pain.  The Veteran specifically denied diarrhea, constipation and abdominal pain in VA treatment notes in May 2012, and November 2013.  The Veteran also reported generally no complaints or pain in VA treatment notes in June 2012, July 2012, August 2012, September 2012, October 2012, November 2012, and December 2012.  Therefore, a maximum, 30 percent rating is not warranted for any period pertinent to this appeal.  See 38 C.F.R. § 4.114.

Accordingly, the collective evidence supports a finding that the Veteran's IBS has been characterized by symptomatology resulting in moderate symptoms to include frequent episodes of bowel disturbance with abdominal distress, consistent with the current 10 percent disability rating.

In indicated above, in assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, however, the Veteran's contentions made in furtherance of his claim for benefits are in stark contrast with the assertions that he made during his treatment.  The Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  Throughout the Veteran's course of treatment, he repeatedly denied abdominal pain, diarrhea and constipation, and on the few occasions that he did report such symptoms, he indicated that they were maintained by medications.  All such statements, with the exception of those made in conjunction with the Veteran's VA Form 9 and the December 2012 VA examination, were made during the course of treatment.  Therefore, the Board finds that any current, contradictory, assertions as to the Veteran's increase and continuity of symptoms, are deemed to be not credible.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point since the May 30, 2012 effective date of the award of service connection has the Veteran's IBS shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the November 2014 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's IBS at all times pertinent to this appeal.  As discussed above, the Veteran's predominant symptoms are controlled by medication and a diet high in fiber and water.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment for the period in question.  Further, as noted, the rating schedule provides for assignment of a higher rating based on evidence demonstrating more severe impairment. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. In this case, however, the Veteran's IBS is appropriately rated as a single disability.  As the evaluation of multiple service-connected disabilities is not currently at issue, the holding of Johnson is inapposite here.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met, and referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran reported full-time work until April 2012.  Moreover, the AOJ granted entitlement to a TDIU in a March 2015 rating decision, effective April 19, 2013, based upon the combined effects of the Veteran's back and thigh disabilities.  Prior to April 19, 2013, there is no evidence or argument even suggesting that the Veteran's IBS alone, actually or effectively has rendered him unemployable.  Under these circumstances, the Board finds that no claim for a TDIU due solely to service-connected IBS has been raised as a component of the current claim for higher initial rating, and need not be addressed.

For all the foregoing reasons, the Board finds that, there is no basis for staged ratings for the Veteran's IBS, pursuant to Fenderson, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial rating in excess of 10 percent for IBS is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


